Matthews, J.
delivered the opinion of the court. This case comes up in a bill of exceptions to the opinion of the district court in refusing to admit a witness, and an account current, to prove that an act of sale of the Barilla, (concerning which vessel the present suit is braught) was not intended, as it purports, to convey an absolute property in her to the ven-dees, but, that the transfer was intended as a collateral security only.
The pleadings do not alledge fraud on the part of any person concerned in this suit, nor is there any allegation of simulation in the contract. We are, therefore, of opinion that the district court was correct, and as there is n® *222statement of facts, nor anything: equivalent on ...... which this court might decide the case on its merits, 7
Morse for the plaintiffs, Duncan for the de- - fendants.
It js ordered, adjudged and decreed that the appeal be dismissed at the appellant’s costs.